UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported) June 2, 2017 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-10607 36-2678171 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive offices) (Zip Code) (312) 346-8100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 140.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth companyo If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.o Item 5.02.Departure of Directors or Certain Officer; Election of Directors Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 2, 2017, Old Republic International Corporation (the “Registrant” or “Company”) announced that Frank Sodaro, (48) will join the Company as Senior Vice President and Deputy Chief Financial Officer on June 13, 2017. Mr. Sodaro will work closely with and report to Karl Mueller, the Registrant’s Senior Vice President and Chief Financial Officer. During his 22 year career with a publicly held multiple-line insurance organization, Mr. Sodaro gained substantial experience and knowledge in all facets of insurance accounting and finance including servicing as the Chief Financial Officer of that organization until his recent departure. Mr. Sodaro has no family relationships with other officers or directors of the Registrant and he has had no direct or indirect financial transactions with the Registrant. A full text of the Registrant’s announcement is included as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated June 2, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OLD REPUBLIC INTERNATIONAL CORPORATION Registrant Date: June 2, 2017 By: /s/ John R. Heitkamp, Jr John R. Heitkamp, Jr. Senior Vice President, Secretary and General Counsel INDEX TO EXHIBITS Exhibits 99.1 Press Release dated June 2, 2017.
